EXHIBIT 10.2

 

FIRST AMENDMENT

 

TO

 

AMENDED AND RESTATED WHOLESALE SECURITY AGREEMENT

 

This Amendment to Amended and Restated Wholesale Security Agreement dated August
15, 2007 (the “Security Agreement”) by and between General Electric Capital
Corporation (“Secured Party”) and each of the below signed debtors (collectively
the “Debtors”) shall modify, be attached to and specifically incorporated into
the Security Agreement.

 

1.               Prepayments Exceeding Maximum Allowed. Effective upon the date
hereof, Secured Party and Debtors agree that notwithstanding anything to the
contrary in Section S of the Security Agreement, if on the 8th and 20th day of
each month, or the next Business Day thereafter, Debtor’s prepayments made
pursuant to Paragraph S.1 (the “Debtor’s Current Prepayments”) exceed the
maximum amount allowed pursuant to Paragraph S.8 (the “Prepayment Cap”) and the
Debtors are otherwise eligible for a Working Capital Advance, Secured Party
shall automatically make a Working Capital Advance to the Debtors equal to the
difference between the amount of the Debtor’s Current Prepayments and the
Prepayment Cap (such working Capital Advance shall be rounded up to the next
million dollar increment).

 

2.               Modification of Paragraph S.4. The penultimate sentence of
Paragraph S.4 of the Security Agreement shall be replaced in its entirety with
the following sentence:

 

“Accordingly, for purposes hereof, for each monthly billing period for which
interest payments are due under this Agreement, Secured Party will credit the
Debtors’ monthly interest charges with an amount determined on a daily basis by
multiplying the average daily prepayments less Working Capital Advances by the
sum of the Applicable Wholesale Rate, as defined in Rider A, minus 35 basis
points.”

 

Except as expressly modified herein, all the terms and conditions in the
Security Agreement shall remain in full force and effect.

 

DEBTORS:

 

Rush Medium Duty Truck Centers of Colorado, Inc.

Rush Truck Centers of Alabama, Inc.

Rush Truck Centers of Arizona, Inc.

Rush Truck Centers of California, Inc.

Rush Truck Centers of Colorado, Inc.

Rush Truck Centers of Florida, Inc.

Rush Truck Centers of Georgia, Inc.

Rush Truck Centers of New Mexico, Inc.

Rush Truck Centers of Oklahoma, Inc.

Rush Truck Centers of Tennessee, Inc.

Rush GMC Truck Center of El Paso, Inc.

Rush GMC Truck Center of Phoenix, Inc.

Rush GMC Truck Center of San Diego, Inc.

Rush GMC Truck Center of Tucson, Inc.

 

 

By:

/s/ W.M. “Rusty” Rush

 

Name: W. M. “Rusty” Rush

Title: President

Date: October 3, 2007

 

[signatures continued on following page]

 

--------------------------------------------------------------------------------


 


RUSH TRUCK CENTERS OF TEXAS, L.P., A

Texas limited partnership

 

By:

RUSHTEX, INC., a Delaware corporation

 

General Partner

 

 

 

By:

/s/ W.M. “Rusty” Rush

 

 

Name:

W. M. “Rusty” Rush

 

Title: President

 

Date: October 3, 2007

 

 

Agreed and Accepted at Irving, Texas

 

SECURED PARTY:

 

General Electric Capital Corporation

 

 

By:

/s/ C. Daniel Clark

 

Name: C. Daniel Clark

Title: President and General Manager

Date: October 3, 2007

 

 


GUARANTOR CONSENT


 

The undersigned Guarantor consents to the within Amendment to Amended and
Restated Wholesale Security Agreement and agrees that it will not impair
Guarantor’s obligations to General Electric Capital Corporation.

 

GUARANTOR:

 

Rush Enterprises, Inc.

 

 

By:

/s/ W.M. “Rusty” Rush

 

Name: W. M. “Rusty” Rush

Title: President

Date: October 3, 2007

 

--------------------------------------------------------------------------------